Allowable Subject Matter
In view of amended claims and further search, claims 1, 3, 4, 5, 7, 9, 10, 11, 12, 13, 14, 15, 16, 18, 20, 21 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, 4, 5, 7, 9, 10, 11, 12, 13, 14, 15, 16, 18, 20, 21 and 22 are allowed because independent the claims have been amended to respectively incorporate subject matter from dependent allowable (which were indicated as allowable in the previous office action). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG L LAM/           Examiner, Art Unit 2646                                                                                                                                                                                             
/LESTER G KINCAID/           Supervisory Patent Examiner, Art Unit 2646